Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.
IDS filed on 12/02/20 is considered.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, paragraph [0002] recites the limitation “PLT1” without definition.  
Appropriate correction is required.  The examiner viewsa PLT1 as the Patent Literature 1 cited in [0004].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  Referring to claim 1, claim 1 recites a management apparatus comprising first, second and third orchestrators without hardware elements, which directs the claim to software per se.  The claim does not meet the definition of a machine and thereby does consisting of parts, or of certain devices and combination of devices”.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 1, 2 and 8, the claims recite the limitation "it", it is unclear what the term “it” is referring to, which renders the claim vague and indefinite.  
The claims recited elements without clear definition/functions (e.g. server-type apparatuses, NW-type apparatuses; elements are recited without any definition). With the best understating, the claim recites a management apparatus comprising a first orchestrator which controls the managed network service; a second orchestrator which controls first apparatuses located on the network; and a third orchestrator which controls second apparatuses on the network; wherein the first orchestrator determines whether a group of apparatuses used for providing the network service is located in a single data center, and among the second apparatuses, an third apparatus located in the data center is controlled by the second orchestrator, instead of the third orchestrator when the group of apparatus is located in the single data center.  The examiner is not able to determine a proper scope with the claim limitations.    
Referring to claims 1 and 8, the claims described “a second orchestrator configured to control server-type apparatuses located on the NW”, and “a third orchestrator configured to control NW-type apparatuses located on the NW”, which conflicts with the limitation “among the NW-type apparatuses, an intra-DC NW-type apparatus located in the DC is controlled by the second orchestrator, instead of by the third orchestrator”.   Also it is unclear how the group of apparatuses are related to the server-type apparatuses and NW-type apparatuses in order to reach the conclusive step of “among the NW-type apparatuses, an intra-DC NW-type apparatus located in the DC is controlled by the second orchestrator, instead of by the third orchestrator, when it is determined that the group of apparatuses is located in the single DC”.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
March 23, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447